Case 2:16-cv-01314-JRG Document 678 Filed 02/21/20 Page 1 of 3 PageID #: 37687



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

KAIST IP US LLC,                                §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CIVIL ACTION NO. 2:16-CV-01314-JRG
                                                §
SAMSUNG ELECTRONICS CO., LTD.,,                 §
SAMSUNG ELECTRONICS AMERICA,                    §
INC, SAMSUNG SEMICONDUCTOR,                     §
INC.,, SAMSUNG AUSTIN                           §
SEMICONDUCTOR, LLC,                             §
GLOBALFOUNDRIES, INC.,                          §
GLOBALFOUNDRIES U.S. INC.,                      §
QUALCOMM INC.,                                  §
                                                §
              Defendants.                       §

                                      FINAL JUDGMENT

        A jury trial commenced in this case on June 11, 2018. On June 15, 2018, the jury returned

 a unanimous verdict (Dkt. No. 499) finding that Defendants Samsung Electronics Co. Ltd.,

 Samsung Electronics America, Inc., Samsung Semiconductor, Inc., and Samsung Austin

 Semiconductor, LLC (collectively, “Samsung”); GlobalFoundries, Inc. and GlobalFoundries U.S.

 Inc. (collectively, “GlobalFoundries”); and Qualcomm Inc. (“Qualcomm”) each infringed one or

 more claims asserted by Plaintiff KAIST IP US LLC (“KAIST”), such claims being claims 1–6,

 11–13, and 15–17 of U.S. Patent No. 6,885,055 (collectively, the “Asserted Claims”); that none of

 the Asserted Claims were invalid; that Samsung’s infringement had been willful; that

 GlobalFoundries and Qualcomm’s infringement had not been willful; that KAIST should recover

 from Samsung $400,000,000.00 for such infringement as a lump-sum royalty; that KAIST should

 recover from GlobalFoundries $0.00 for such infringement; and that KAIST should recover from

 Qualcomm $0.00 for such infringement.
Case 2:16-cv-01314-JRG Document 678 Filed 02/21/20 Page 2 of 3 PageID #: 37688



       On January 18, 2019, the Court issued findings of fact and conclusions of law, wherein the

Court held that KAIST is not barred from asserting its patent infringement claims based on

equitable estoppel or implied license. (Dkt. No. 574.) On February 13, 2020 the Court issued an

Order addressing the parties’ renewed motions for judgment as a matter of law, motion for new

trial, and motion for enhancement of damages under 35 U.S.C. § 284. (Dkt. No. 676.) In that Order,

the Court left undisturbed the jury’s findings regarding infringement, invalidity, and willfulness

but otherwise concluded that the evidence adduced a trial did not support a damages award higher

than $101,501,708.00, that an enhancement of two-times that damages amount pursuant to § 284

was appropriate, and that a new trial on damages should be denied conditioned on a remittitur by

KAIST of $203,003,416.00. (Id.) On February 19, 2020, KAIST accepted remittitur in the amount

of $203,003,416.00. (Dkt. No. 677.)

       KAIST has moved for entry of Final Judgment (Dkt. No. 587), which the Court now

GRANTS.

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure and in accordance with the

foregoing, the Court hereby ORDERS and ENTERS JUDGMENT as follows:

       1. Samsung has infringed one or more of the Asserted Claims;

       2. GlobalFoundries has infringed one or more of the Asserted Claims;

       3. Qualcomm has infringed on or more of the Asserted Claims;

       4. The Asserted Claims are not invalid;

       5. Samsung’s infringement was willful;

       6. GlobalFoundries’ infringement was not willful;

       7. Qualcomm’s infringement was not willful;




                                                 2
Case 2:16-cv-01314-JRG Document 678 Filed 02/21/20 Page 3 of 3 PageID #: 37689



       8. KAIST is hereby awarded damages from and against Samsung and shall accordingly

           have and recover from Samsung the sum of $203,003,416.00 U.S. Dollars;

       9. KAIST is hereby awarded damages from and against GlobalFoundries and shall

           accordingly have and recover from GlobalFoundries the sum of $0.00 U.S. Dollars;

       10. KAIST is hereby awarded damages from and against Qualcomm and shall accordingly

           have and recover from Qualcomm the sum of $0.00 U.S. Dollars;

       11. Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and 28 U.S.C.

           § 1920, KAIST is the prevailing party in this case and shall recover its costs from

           Defendants, and KAIST is directed to file its proposed Bill of Costs;

       12. Pursuant to 35 U.S.C. § 284, the Court awards pre-judgment interest applicable to all

           sums awarded herein, at the applicable prime rate for each quarter, compounded

           quarterly, from January 1, 2015 until the date of the entry of this Judgment;
   .
       13. Pursuant to 28 U.S.C. § 1961, the Court awards post-judgment interest applicable to all

           sums awarded herein, at the statutory rate, from the date of entry of this Judgment until

           paid; and further

       KAIST’s Motion for Exceptional Case and Award of Attorney Fees and Costs (Dkt. No.

585) is CARRIED. All other requests for relief now pending before the Court and not specifically

addressed herein are DENIED. The Clerk is directed to CLOSE the above-captioned case.

       So ORDERED and SIGNED this 21st day of February, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE


                                                 3
